DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on August 10, 2020 are accepted.

Claim Objections
Claims 1, 2, 7, 9 and 10 are objected to because of the following informalities:  
Claim 1, line 1, the word “the respiratory tract” should be corrected to –a respiratory tract-- since it is recited in the claim for the first time.
Claim 1, line 5, the word “wherein” should be inserted before the term “the guide wire assembly”.
Claim 2, line 2, the word “wherein” should be inserted before the term “a first end of the sealing head”.
Claim 7, line 2, “wherein the guide wire assembly has a diameter of 1.7-1.8 mm” should be corrected to –wherein the diameter of the guide wire assembly is 1.7-1.8 mm--.
Claim 9, line 4, “the positioning through holes” should be corrected to –the plurality of positioning through holes--.
Claim 10, lines 2-3, the term “specifically” should be deleted since the claim already clearly recites the type of the optical fiber interface and the optical fiber coupler.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 2 “wherein the optical fiber connecting part is connected to an optical fiber”, and in lines 7-8 “the optical fiber interface is connected to an optical fiber coupler of a driving device”. It is not clear whether the “optical fiber”, the “optical fiber coupler” and the “driving device” are part of the OCT catheter since they are not actively recited. For examination purpose, these components are considered essential components of the claimed OCT catheter. If they are part of the OCT catheter, Applicant is requested to actively recite these components as being comprised in the claimed OCT catheter.  
Claim 2, line 3 recites “an end of the fixing head”. The same term is recited in claim 1, line 9. It is not clear if they refer to the same end or opposite ends of the fixing head. For examination purpose, they are interpreted to be a first end (claim 1) and a second end (claim 2), of one end (claim 1) and the other end (claim 2). Clarification with proper amendment is required.
Claim 4, line 2 recites “there are at least two sealing rings”. It is unclear of the link of these at least two sealing rings and the “sealing rings” recited in line 2 of claim 3. It is not clear whether (1) the sealing rings in claim 4 comprises at least two sealing rings, or (2) the two sealing rings of claim 4 is in addition to the sealing rings of claim 3. Examiner notes that, since the sealing rings in claim 3 are recited in a plural form (sealing rings), it indicates that there are at least two rings (in order to make it plural). Hence, if Applicant intends to recite claim 4 as the interpretation (1) presented above, claim 4 would not further limit the scope of claim 3.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka et al., US 2003/0013952 A1, hereinafter Iizuka.

Claim 1. Iizuka teaches in FIGS.1 and 9-11 an optical coherence tomography (OCT) catheter for the respiratory tract ([0101]: an optical imaging device (optical tomography device) 1 shown in FIG.1 is provided with a low-coherence light source 2; and [0141]: the optical probe 8A can be easily disinfected with a disinfectant, be inserted in a body cavity, and be subjected to use), comprising 
an optical fiber connecting part (9), wherein the optical fiber connecting part is connected to an optical fiber (10) ([0156]: as shown in FIG. 9 and FIG. 10, the optical probe 8A includes…a connector potion 9…a fourth single mode fiber 10…a connector potion 9 provided with an optical connector 541 connected to the rear end of the fourth single mode fiber 10), and 
optical signals are transmitted to the optical fiber through the optical fiber connecting part ([0103]: FIG.1: a first single mode fiber 3, a second single mode fiber 5, a third single mode fiber 7, and a fourth single mode fiber 10; FIG.9: the optical fiber signal 549; and [0163]: the signal 549 is composed of an A-phase signal 549a which is an A-phase pulse wherein one rotation has been divided into 256 pulses, a B-phase 549b of B-phase which has a 45 degrees phase shift relative to the A-phase, and a one-rotation signal 549c wherein one pulse corresponds to one rotation) – it is an inherent property that an optical fiber transmits optical signals; 
the optical fiber connecting part comprises a connector (586), a fixing head (594), a sealing assembly (595), a guide wire assembly (40) and an optical fiber interface (590 and 541) ([0156]: As shown in FIG. 9 and FIG. 10, the optical probe 8A includes an optical sheath 38…, a flexible shaft 40,… and a connector potion 9 provided with an optical connector 541 connected to the rear end of the fourth single mode fiber 10; [0169]: the flexible shaft 40 protruding from the rear end portion of the optical sheath 38 is passed through the hold in the center portion of the junction block 586 and through the hollow portion of a pedestal 594, and is fitted to a connector stopper 590. This connector stopper 590 is coupled to the optical connector 541;  [0171]: the junction block 586 is fixed to the connector case 595); 
the guide wire assembly (40) is sleeved outside the optical fiber (10) (FIG.9: 40 is sleeved outside 10), 
the optical fiber (10) is connected to the optical fiber interface (541 and 590) (FIGS.9 and 11: 10 is connected to 541 and 590), 
an end of the guide wire (40) assembly is sleeved inside the optical fiber interface (541 and 590) (FIG.9: the right end of 40 is inside 541), 
the optical fiber interface (541 and 590) is connected to an optical fiber coupler (597) of a driving device (13) ([0173]: the optical connector 541 includes a ferrule 597 for connecting the fourth single mode fiber 10 and the rotation drive device 13), 
the optical fiber coupler (597) is sleeved inside the connector (586) (FIG.11: 597 is inside 586), 
the connector (586) is sleeved inside the fixing head (594) (FIG.11: 586 is inside 594; and [0171]: the rear end surface of the junction block 586 is pressed against the front end surface of the pedestal 594), 
an end of the fixing head (594) is sleeved inside the sealing assembly (595) (FIG.11: 594 is inside 595; and [0170]: the pedestal 594 is fitted to the rotation drive device 13 with the connector case 595), and 
the guide wire assembly (40) sequentially passes through the connector (586), the fixing head (594) and the sealing assembly (595) (FIG.11: from left to right, 40 passes through 586, 594 then 595).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of Papac et al., US 2012/0245569 A1, hereinafter Papac.

Claim 9. Iizuka teaches all the limitations of claim 1. 
Iizuka further teaches a coupling mechanism between the connector and the fixing head, in which the connector (564) and the fixing head (594) are coupled via a protrusion (586a) locked in a groove (FIG.11, where 586a is inserted into).
Iizuka does not teach the claimed coupling in which an annular groove is provided on the connector, a plurality of positioning through holes are provided on the fixing head with a locking piece passes through the positioning through holes and the annular groove. 
However, in an analogous field of endeavor of component coupling in an OCT  probe, Papac teaches a coupling mechanism that is provided with:
an annular groove, a plurality of positioning through holes, the annular groove corresponds to the positioning through holes, and a locking piece passes through the positioning through holes and the annular groove ([0061]: a bayonet mechanism may replace threaded guide with a groove and pins that secure assembly 110 in place by locking into holes or spaces carved into hand-piece 150).
Hence, when Iizuka and Papac are combined, it teaches the claimed coupling mechanism that uses a groove, a plurality of through holes and a locking piece by locking into the holes. Such a coupling mechanism may be implemented by manufacturing the groove and the through holes on each of the components to be coupled together, for example, the groove is provided on the connector and the pluratliy of positioning through holes is provided on the fixing head of Iizuka. The groove may be an annular shape or any other shapes depending on the over design as long as the coupling can be properly realized. The design of  having the groove on the connector, and the pluratliy of positioning through holes on the fixing head, and having the groove as an annular groove can be obtained by one of ordinary skill in the art through routine experimentation with reasonable expectation of success. With such a coupling mechanism, when the locking piece passes through the positioning through holes and the annular groove, it would limit an axial position of the fixing head as claimed since the movement of the fixing head is constrained.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the coupling mechanism between the connector and the fixing head of Iizuka employ such a feature of having an annular groove provided to the connector, a pluratliy of positioning through holes provided to the fixing head, and a locking piece passing through the positioning through holes and the annular groove as taught in Papac for the advantage of a secured yet detachable coupling mechanism among various possible coupling mechanisms evident for those skilled in the art between the components of an optical fiber based catheter, as suggested in Papac, [0061].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of So et al., US 6,334,715 B1, hereinafter So.

Claim 10. Iizuka teaches all the limitations of claim 1. 
Iizuka does not teach that the optical fiber interface is specifically an SC-type optical fiber interface, and the optical fiber coupler is specifically an SC-SC optical fiber coupler.
However, in an analogous optical fiber coupling mechanism field of endeavor, So teaches
the optical fiber interface is specifically an SC-type optical fiber interface, and the optical fiber coupler is specifically an SC-SC optical fiber coupler (FIGS. 5A, 5B, 6A, 6B, 14 and 15: SC-SC optical fibre couplers, Col.4, ll.18-18: A conventional SC-type connection is made between two SC-terminated fibres each such as the only illustrated in FIGS.5A and 5B through the use of a SC-SC optical fibre coupler for SC-type connects such as the one illustrated in FIGS. 6A and 6B…The optical fibre coupler of FIGS. 6A and 6B is generally indicated by 109 and has a first receptacle 110 and a second receptacle 112 each capable of receiving an SC-type connectors).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the optical fiber interface and the optical fiber coupler in the catheter of Iikuza employ such a feature of the optical fiber interface being specifically an SC-type optical fiber interface, and the optical fiber coupler being specifically an SC-SC optical fiber coupler taught in So for the advantage of the SC-type connector being one of the commonly used fiber connectors in local area communications, which is known in the field of art to provide an interconnection of optical fibers for the connector ferrules to be cleaned periodically to remove dust that may interfere with optical signal propagation, as suggested in So, Col. 1, ll.21-24 and 66-67.

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 sets forth to the feature of “a first end of the sealing head is provided with an annular groove, an end of the fixing head is sleeved inside the annular groove, a second end of the sealing head is provided with a first axial groove and a second axial groove, the tail tube is sleeved outside the first axial groove, one end of the protective leather sleeve is sleeved outside the second axial groove, the other end of the protective leather sleeve extends out of the tail tube”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claim 3 sets forth to the feature of “a joint steel tube, an end of the joint steel tube is sleeved inside the optical fiber interface, the guide wire assembly is sleeved inside the other end of the joint steel tube, the sealing rings are installed on the joint steel tube”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claim 5 sets forth to the feature of “an end of the guide wire fixing tube is sleeved inside the joint steel tube, one end of the guide wire is sleeved inside the other end of the guide wire fixing tube”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claims 4 and 6-8 are allowable at least by virtue of the dependency to an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793